Citation Nr: 0321366	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  99-20 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Clark Evans, Attorney



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from July 1961 to July 
1963.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 RO decision, which denied 
service connection for PTSD.  

In a June 2002 decision, the Board denied service connection 
for PTSD.    

The veteran appealed the June 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In a January 2003 Order, the Court granted a Joint Motion for 
Remand of the parties (the veteran and the VA Secretary), 
vacating the Board's June 2002 decision and remanding the 
case back to the Board, pursuant to 38 U.S.C. § 7252(a), for 
readjudication consistent with the Joint Motion.  



REMAND

In the Joint Motion for Remand, dated in January 2003, the 
parties indicated that deficiencies in the Board's decision 
of June 2002, pertaining to the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), precluded effective judicial review.  

The parties agreed that a remand of the case to the Board was 
required so that the Board could provide adequate reasons and 
bases for its determination that, in this case, VA met the 
requirements of the duty to notify under the VCAA.  

In an April 2003 letter, the Board informed the veteran's 
representative that the Court in January 2003 had issued a 
decision, which remanded the veteran's case to the Board for 
readjudication and the issuance of a new decision.  He was 
provided an opportunity to submit additional argument and/or 
evidence in support of the veteran's appeal before the Board 
proceeded with readjudication.  He was given 90 days in which 
to provide any additional information.  There has been no 
response.  

The VCAA, signed into law during the pendency of the 
veteran's appeal, essentially enhances the VA's obligation to 
notify him about his claim (i.e., what information or 
evidence is required to grant his claim) and to assist him to 
obtain evidence for his claim.  

In view of the stated VCAA deficiencies identified in the 
Joint Motion to Remand of January 2003, it is the Board's 
judgment that a remand to the RO is necessary.  

The RO must ensure compliance with the notice and duty to 
assist provisions contained in the VCAA, to include sending 
any additional letters to the veteran or obtaining any 
additional medical or other evidence, as deemed appropriate.  
See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, the RO must also ensure that 
the veteran has been afforded the requisite time and 
opportunity to respond.  

The Board also notes that of record are VA treatment records, 
dated beginning in August 1998, which show that the veteran 
had various diagnoses of generalized anxiety disorder with 
depression, rule out adjustment disorder versus anxiety 
disorder, anxiety disorder (not otherwise specified), and 
delusional disorder (persecutory type).  

On an August 1999 VA psychiatric examination for compensation 
purposes, the veteran's diagnosis was delusional disorder 
(persecutory type), and the examiner opined that the 
veteran's disorder did not in any way appear to be related to 
his military service.  

Particularly in light of the fact that the veteran's service 
medical records are not available and were presumably 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, the RO should ensure 
that the veteran, a retired medical doctor himself, has been 
given every opportunity to submit evidence - lay, medical, or 
otherwise - in support of his claim that he has a psychiatric 
disorder related to his military service.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
take appropriate steps to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  This includes issuing any 
additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his claim 
of service connection for a psychiatric 
disorder claimed as PTSD. 

2.  The RO should contact the veteran and 
request that he furnish any evidence - 
lay, medical, or otherwise - in support of 
his claim that he has a psychiatric 
disorder (alleged to be PTSD) related to 
his military service.  Examples of such 
evidence include "buddy" statements, 
statements from service medical personnel, 
letters written and photographs taken 
during service, and medical opinions.  

3.  Thereafter, the RO should readjudicate 
the veteran's claim of service connection 
for a psychiatric disorder, claimed as 
PTSD.  If the decision remains adverse to 
the veteran, the RO should provide him and 
his representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



